DETAILED ACTION
This office action is in response to amendments filed on 01/10/2022. Claims 2-3 are pending. Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 2-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
the signal amplifier comprises: an average signal generation circuit comprising: a first operational amplifier having an input terminal to which output signals of the plurality of magnetic sensors are input in parallel via input resistors, respectively; and a feedback resistor of the first operational amplifier set such that an output signal of the first operational amplifier is the average signal based on the reference voltage; and a plurality of second operational amplifiers that amplifies a difference between each of the output signals of the plurality of magnetic sensors and the average signal generated by the average signal generation circuit, and the pulse signal generation unit generates the pulse signal based on a comparison result between an output signal of each of the plurality of second signal amplification circuit and the reference voltage.
the signal amplifier comprises a plurality of operational amplifiers corresponding to the respective magnetic sensors and having input terminals to which output signals of the plurality of magnetic sensors are input in parallel, respectively, each of the operational amplifiers is provided with an input resistor and a feedback resistor so as to output a signal obtained by amplifying a difference between the output signal of the corresponding magnetic sensor and the average signal, and the pulse signal generation unit generates the pulse signal based on a comparison result between an output signal of each of the plurality of operational amplifiers and the reference voltage.
The closest prior art  Hong Sunwoo et al. KR 200323464 Y1 teaches a current converter for converting and outputting a current, a differential circuit unit configured to receive a current-converted DC current and detect an instantaneous increase or decrease of a current compared to a current input current and a current input current, and sample the current detected from the Hall sensor A comparison unit which sets a reference value to an average value, compares the current change detected from the differential circuit unit with the preset reference value, and detects whether the current is suddenly increased or decreased to determine whether the input power is cut off; According to the result of negative comparison, the power disconnect relay contact connected to the input power side of the boost transformer is turned off. It characterized by comprising a relay provided with a driving unit for a woman so that relay.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954. The examiner can normally be reached Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CORTEZ M COOK/      Examiner, Art Unit 2846